MANDATE

THE STATE OF TEXAS

TO THE 288TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 18, 2015, the cause upon appeal to
revise or reverse your judgment between

DTND Sierra Investments, LLC, Appellant

V.

Compass Bank, Appellee

No. 04-14-00194-CV and Tr. Ct. No. 2013-CI-18326

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. Costs of this appeal are assessed against the
appellant.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 13, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00194-CV

                                 DTND Sierra Investments, LLC

                                                     v.

                                            Compass Bank

        (NO. 2013-CI-18326 IN 288TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $15.00   E-PAID          BRIAN TRENZ
MOTION FEE                         $10.00   E-PAID          BRIAN TRENZ
REPORTER'S RECORD                 $207.00   PAID            DTND SIERRA/D.SCHAFER
MOTION FEE                         $10.00   E-PAID          MO TAHERZADEH
MOTION FEE                         $10.00   E-PAID          BRIAN TRENZ
CLERK'S RECORD                    $111.00   PAID
INDIGENT                           $25.00   E-PAID          BRIAN TRENZ
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          BRIAN TRENZ
STATEWIDE EFILING FEE              $20.00   E-PAID          BRIAN TRENZ
FILING                            $100.00   E-PAID          BRIAN TRENZ


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 13, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853